USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1612                              TASHIMA WILLIAMS, ET AL.,                               Plaintiffs, Appellants,                                          v.                        THE HANOVER HOUSING AUTHORITY, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Stahl, Circuit Judge,                                        _____________                     Aldrich and Campbell, Senior Circuit Judges.                                           _____________________                                 ____________________            Judith Liben  with whom  Ernest Winsor,  Massachusetts Law  Reform            ____________             _____________        Institute, were on briefs for appellant.            Bernard M. Ortwein for appellees.            __________________                                 ____________________                                     May 22, 1997                                 ____________________                      CAMPBELL, Senior  Circuit Judge.  At  issue in this                                _____________________            appeal  is whether the  plaintiffs in an  action they brought            under 42  U.S.C.   19831  are entitled to  recover attorneys'            fees under 42 U.S.C.   1988.2  In the course of plaintiffs'              1983  action,  the  district court  determined  an underlying            state law  issue in plaintiffs'  favor.  Because  federal and            state  officials  thereupon  accepted  the  district  court's            interpretation        reversing   a   former   interpretation            challenged by  plaintiffs    the    1983 action  became moot.            The district  court denied attorneys' fees,  ruling that fees            under   1988   were improper as plaintiffs had  vindicated no            federal right.   Williams  v. Hanover  Housing Auth.,  926 F.                             ________     ______________________            Supp.  10  (D. Mass.  1996).   See  also Williams  v. Hanover                                           ___  ____ ________     _______            Housing Auth., 871  F. Supp. 527 (D. Mass. 1994).   The court            _____________                                            ____________________            1.  Section 1983 provides, in relevant part:                 "Every  person  who, under  color  of  any statute,                 ordinance,  regulation,  custom, or  usage,  of any                 State or  Territory  or the  District of  Columbia,                 subjects, or causes to be subjected, any citizen of                 the  United  States  or  other  person  within  the                 jurisdiction  thereof  to  the deprivation  of  any                 rights,  privileges, or  immunities secured  by the                 Constitution and laws, shall be liable to the party                 injured in  an action at  law, suit  in equity,  or                 other proper proceeding for redress."            42 U.S.C.   1983 (West 1994).            2.  Section 1988 provides, in pertinent part:                 "In any action or proceeding to enforce a provision                 of section [] . . . 1983  . . . , the court, in its                                                              ______                 discretion,  may allow the  prevailing party, other                 __________             _____________________                 than the United States, a reasonable attorney's fee                 as part of the costs."            42 U.S.C.   1988(b) (West 1994) (emphasis added).                                         -2-            also declined fees as  a matter of discretion.   We conclude,            notwithstanding plaintiffs failure to prevail on specifically            federal grounds, that they are nonetheless prevailing parties            under   1988, and entitled to fees.                                          I.                                          I.                      The  disputed fees  claim arises  in the  following            circumstances.    The  plaintiffs-appellants  were  receiving            federal  housing  subsidies under  Section  8  of the  United            States Housing Act of 1937,  as amended.3  In April of  1993,            they brought an  action under  42 U.S.C.    1983 against  the            Arlington   and   Danvers,   Massachusetts,  Public   Housing            Authorities  (the "Authorities"),  as  well  as  against  the            Hanover,  Massachusetts  Public  Housing  Authority  and  the            Secretary of the Department  of Housing and Urban Development            ("HUD").4      Plaintiffs-appellants    alleged   that    the            Authorities,   with  HUD's   approval,  were   illegally  and            unconstitutionally preventing them from using their Section 8            subsidies for housing outside  the geographical limits of the            city or town within  which the Authority issuing  the subsidy            was  located.    The Authorities  are  quasi-public  entities                                            ____________________            3.  Plaintiffs'-appellants' subsidies were provided under the            Section 8 Rental Certificate and Voucher Programs.  42 U.S.C.              1437f(r).  See 24 C.F.R. Parts 882, 887 (1995).                           ___            4.  Appellants  did  not  seek attorneys'  fees  against  the            Hanover Public  Housing Authority, nor  against the Secretary            of HUD, and these defendants are not parties to this appeal.                                         -3-            established under Massachusetts law to administer federal and            state  housing programs.   Mass. Gen.  Laws ch. 121B,    1 et                                                                       __            seq. (West 1986 & Supp. 1996).              ____                      The Housing Act of  1937, which includes Section 8,            sought  to provide  an  adequate supply  of  housing for  low            income  families by  subsidizing  their rent  in the  private            market.  42 U.S.C.   1437f(a) (West 1994).  Section 8 allowed            tenants wider geographical choice than  did earlier programs,            increasing opportunities to obtain dwellings in areas of less            concentrated  poverty.   42 U.S.C.    1437f(r)  (West 1994).5            See  also Cranston-Gonzalez National  Affordable Housing Act,            ___  ____            Pub.  L. No. 101-625,    551, 104 Stat.  4224 (1990); Housing            and Community Development Act of 1987, Pub. L. No. 100-242,              145, 101 Stat. 1852 (1988).                      The Act  leaves it up  to the  states, however,  to            determine the  area within which a  particular public housing            authority may  contract with landlords  to furnish subsidized            housing.  HUD, the federal agency administering the Section 8                                            ____________________            5.  Section 1437f(r) provides, in part:                      "(1) Any family assisted under subsection                      (b)  or (o) of  this section  may receive                      such  assistance  to  rent   an  eligible                      dwelling  unit if  the  dwelling unit  to                      which the family moves is within the same                      State,   or  the  same  or  a  contiguous                      metropolitan  statistical   area  as  the                      metropolitan   statistical  area   within                      which is located the area of jurisdiction                      of  the  public housing  agency approving                      such assistance  . . . ."   42  U.S.C.                         1437f(r)(1) (West 1994).                                         -4-            housing programs, provided in  its regulations that the local            public  housing   authorities   will  determine   their   own            jurisdictional  reach by  reference  to state  law.   See  24                                                                  ___            C.F.R.   882.103(a) (1995).                      In 1977, HUD was  presented with conflicting  legal            opinions  from  two  different Massachusetts  public  housing            authorities as  to whether  they could legally  contract with            private landlords outside  their municipal boundaries.6   HUD            asked  the Massachusetts Executive  Office of Communities and            Development ("EOCD"), the state agency that supervises  local            public  housing authorities, to seek a legal opinion from the            Massachusetts Attorney General.   Instead, the EOCD  provided            its own legal opinion, which was that a Massachusetts  public            housing authority  could not contract with  private landlords                               _________            outside its municipal  boundaries, except  by agreement  with            another  local  public  housing   authority.    HUD  and  the            Authorities accepted and followed  the EOCD's opinion on this            matter.   The extent of a local authority's "jurisdiction" to            provide subsidized housing took on added significance in 1992            when  Congress amended the portability rules of the Section 8            housing programs.   Plaintiffs say that  the amendment forced                                            ____________________            6.  The Cambridge Housing  Authority, like the plaintiffs  in            this  case, took  the position  that state  law does  not bar            local public housing authorities from contracting anywhere in            the  Commonwealth,  while  the Arlington  Housing  Authority,            similar to  the defendants  in this litigation,  took a  much            narrower view of Section 8 "jurisdiction."                                         -5-            them and others  like them  to seek rental  units within  the            jurisdiction of  a single authority.7   Unless that authority            could provide  housing beyond its  municipal limits,  tenants            like plaintiffs  were curtailed in their  mobility and choice            of housing.   Faced with  this situation, plaintiffs  sued in            the district court under    1983 in April of 1993,  seeking a            judicial determination of  their right to use their Section 8            housing subsidies in  any community within the  Commonwealth.            To  expedite a  decision, the  parties agreed that  the facts            would be submitted as  a case stated.  See  Continental Grain                                                   ___  _________________            Co. v. Puerto Rico Maritime Shipping Auth., 927 F.2d 426, 429            ___    ___________________________________            n.7 (1st Cir. 1992).                      In contending that it was unlawful for HUD and  the            Authorities to restrict their  Section 8 housing subsidies to            the  city or town in which the issuing Authority was located,            the   tenants  alleged  that  the  geographical  restrictions                                            ____________________            7.  Section 147 of the  Housing and Community Development Act            of  1992 amended  the portability provisions  of 42  U.S.C.              1437f by providing that:                      "any   family   not  living   within  the                      jurisdiction of a  public housing  agency                      at the  time that such family applies for                      assistance from such agency shall, during                      the  12-month  period beginning  upon the                      receipt   of   any  tenant-based   rental                      assistance  made  available on  behalf of                      the family, use  such assistance to  rent                      an eligible dwelling unit  located within                      the  jurisdiction  served by  such public                      housing agency."   Housing and  Community                      Development  Act      147,  42  U.S.C.                         1437f(r)(1) (West 1994).                                         -6-            violated   42   U.S.C.      1437f(r)(1),  the   relevant  HUD            regulations,  Title VIII of the Civil Rights Act of 1968, and            42  U.S.C.   1983.   They also alleged  that the restrictions            interfered  with their  constitutional right to  travel under            the  Fifth and  Fourteenth  Amendments to  the United  States            Constitution.                      Fearing the  loss of  their Section 8  subsidies if            they could not immediately  find housing within the municipal            boundaries of  the  Authority that  issued  their  respective            Section   8  certificates,   the   plaintiffs  moved   for  a            preliminary  injunction  that   would  toll  or   freeze  the            subsidies' expiration dates.  The need for preliminary relief            ceased, however, when defendants  agreed not to terminate the            plaintiffs' subsidies while the case was pending.                      After reviewing submissions and  hearing arguments,            the district  court issued  an oral  opinion on September  9,            1993,  followed by a  written decision on  December 12, 1994.            See Williams, 871  F. Supp.  at 527-35.   The district  court            ___ ________            stated in both that, in its view, Massachusetts law permitted            state public  housing authorities to contract  with landlords            owning dwellings outside their municipal boundaries.                      Less than  a month after the  district court's oral            opinion, HUD  issued a directive to  the Massachusetts public            housing authorities informing them that all Section 8 tenants            could henceforth use their  housing subsidies anywhere in the                                         -7-            Commonwealth.   HUD,  as the  district court  later declared,            Williams,  926 F. Supp.  at 12, treated  the district court's            ________            ruling  as   an  authoritative  declaration   of  state  law,            superseding  the   contrary  opinion   of  the  EOCD.     The            Authorities also went along.                      While the  district court rendered its  own opinion            as to an authority's jurisdiction, it also certified the same            question  to  the  Massachusetts  Supreme   Judicial  Court.8            Before  that court  reached  the matter,  the district  court            withdrew  its  certification,  in  part  because  of  certain            changes in HUD's regulations.  At a November 30, 1995 hearing            in  the district court to  determine the status  of the case,            HUD  assured the district court that, in spite of its changed            regulations,9 it would continue to instruct all Massachusetts            public  housing authorities to abide by  the court's oral and            written decisions  issued in  plaintiffs'    1983 case.   The            district court thereupon dismissed the   1983  action as moot            and   plaintiffs   petitioned,   unsuccessfully,  for   their            attorneys' fees.                                           II.                                         II.                                            ____________________            8.  The district court certified the following question:                      "Is   a   Massachusetts  Public   Housing                      Authority legally barred from contracting                      with landlords outside the  boundaries of                      the organizing city or town?"            9.  Compare 24 C.F.R.    882.103(a) (1995) with 60  Fed. Reg.                _______                                ____            34660, 34697 (1995).                                           -8-                      In  its  opinion denying  to  plaintiffs attorneys'            fees  under 42 U.S.C.   1988, the district court stated that,            to receive fees, the plaintiffs  had to be prevailing parties            in their   1983 action.  In that action, the court continued,            plaintiffs claimed  to have been deprived  of "rights secured            by  federal  statutes,  regulations  and  the  United  States            Constitution."  Williams, 926 F. Supp. at 13.  In the court's                            ________            view, plaintiffs  never became  entitled to fees  because the            court never found that they "had a right under federal law to            have  the Authorities  contract  outside of  their  political            boundaries for Section 8 housing."  Id.  Rather the import of                                                ___            the court's  ruling was that  state, not federal  law allowed            the  Authorities  to  contract  outside  of  their  political            boundaries.  Id.   As plaintiffs did not vindicate  a federal                         ___            right, the  district court believed  that   1988  provided no            right to fees.                      The  court also  stated, as  a separate  ground for            decision, that it would refrain from awarding attorneys' fees            as a matter of discretion, even  assuming plaintiffs could be            said to have prevailed on a federal right.                                         III.                                         III.                      In reviewing the  district court's denial of  fees,            we  turn first to its ruling that, because plaintiffs did not            prevail  on any of their federal claims, they are barred from            receiving  attorneys'  fees under     1988.   We  review this                                         -9-            ruling  de novo as it presents essentially a question of law,                    __ ____            not the individualized considerations  which lead us to apply            a deferential  review standard.   See  Domegan v.  Ponte, 972                                              ___  _______     _____            F.2d 401, 406 n.8 (1st Cir. 1992).                      We  think   the   district  court's   analysis   is            unsupported  by Supreme Court precedent and  that of this and            other circuits.  The clear tendency of the courts has been to            apply  the  fees  statute  in  a  more   practical  and  less            restrictive way.                      Section  1988 itself nowhere states that attorneys'            fees  can be awarded only  to those who  prevail on expressly            federal grounds.  To be sure, the statute specifies that fees            are to be  awarded only  "in" any of  the enumerated  federal            causes of action, including   1983.  Note 2, supra.  And fees                                                         _____            can  be  allowed  only  to  a  prevailing  party.    But  the            attorneys'  fees being requested here  are for services in an            action  to  enforce a  provision of     1983 and  (as further            discussed below) plaintiffs  have, in every  practical sense,            prevailed    having, as  a result of their  lawsuit, achieved            precisely the end-relief they wanted, namely the right to use            their  Section  8  housing subsidies  outside  the  political            boundaries of the Authority providing the subsidy.                      To uphold the district court's rationale,  we would            have to read into   1988 an implied further requirement that,            to be  a prevailing party, it  is necessary not only  to have                                         -10-            secured a significant objective of one's federal lawsuit, but            to  have  done so  by obtaining  a  favorable ruling  on some            federal legal  or constitutional claim advanced  in the suit.            A theory akin  to this  was rejected seventeen  years ago  in            Maherv. Gagne, 448 U.S. 122 (1980), the Supreme Court saying,            _____   _____                      "The   fact  that   respondent  prevailed                      through  settlement  rather than  through                      litigation does not  weaken her claim  to                      fees.  Nothing in  the language of   1988                      conditions the District Court's  power to                      award  fees on  full  litigation  of  the                      issues  or  on  a judicial  determination                      that  the  plaintiffs'  rights have  been                      violated.    Moreover, the  Senate Report                      expressly  stated  that 'for  purposes of                      the award of counsel fees, parties may be                      considered  to  have prevailed  when they                      vindicate   rights   through  a   consent                      judgment  or   without  obtaining  relief                      . . . ."            Maher, 448 U.S. at 129 (citation omitted).            _____                      Maher, it is true, did not deal with  precisely the                      _____            present situation,  where  the winning  party  has  prevailed            through the  federal court's favorable  interpretation of  an            issue of state law.  But decisions in this and other circuits            have dealt with outcomes  like the present.   These decisions            indicate that  it  is immaterial  for    1988  purposes  that            plaintiffs'  success in  the    1983  action  results from  a            favorable ruling on a relevant issue of state law, so long as            the state law issue and the federal claims being  made in the              1983 proceeding are closely interrelated.                                          -11-                      Judge (now Justice)  Breyer writing for this  court            in  Aubin  v.  Fudala, 782  F.2d  287,  291  (1st Cir.  1986)                _____      ______            (citation omitted),  said that  "'victory' in a  civil rights            suit is typically  a practical rather  than a strictly  legal            matter."  The court went on  to endorse the Aubins' right  to            fees if they received  "the basic relief they sought  (but on            the  state  claim) and  if, in  fact,  the state  and federal            claims  are factually and  legally interconnected."   Id.  In                                                                  ___            Aubin,  id.,  we quoted  the statement  in  10 C.  Wright, A.            _____   ___            Miller  & M. Kane, Federal  Practice and Procedure    2675 at            306 (2d  ed. 1983), that    1988  "has been applied  to allow            fees  for the  successful  prosecution of  pendant state  law            claims when the federal claims, though presenting substantial            federal issues,  never were  reached by the  district court."            See, e.g.,  Milwe v. Cavuoto, 653 F.2d  80, 84 (2d Cir. 1981)            ___  ____   _____    _______            (reasonable fee should  not be denied simply because the jury            awarded  substantial damages  only in  the pendant  state law            claim).                      Virtually   identical  to   the  present   was  the            situation  in  our  case of  Exeter-West  Greenwich  Regional                                         ________________________________            School v. Pontarelli, 788  F.2d 47 (1st Cir. 1986).   We said            ______    __________            there  that  attorneys' fees  were  recoverable in  a    1983            action  where  plaintiffs  prevailed  on a  state  law  issue            arising  from the same nucleus of common facts as the federal            claims,  provided  the  latter  were  substantial  enough  to                                         -12-            support  federal jurisdiction.  Id.  at 51-53.   There, the                                              ___            1983 action    alleging that a state education commissioner's            interpretation and  application of  a state law  violated the            federal  constitution     became moot  when the  Rhode Island            Supreme Court, on certification from the federal court, ruled            that  the   commissioner  had   interpreted  the   state  law            incorrectly.  As here,  the favorable interpretation of state            law  came  as a  consequence of  the    1983  litigation, the            federal court,  as part of that  proceeding, having certified            the  determinative state  law  question to  the state  court,            which  overturned the commissioner's interpretation.  Also as            here,  the federal claims in  the lawsuit were  mooted by the            state law ruling and were never decided.                        In the  present case, as in  Exeter-West Greenwich,                                                   _____________________            the  unfavorable  interpretation   of  state  law  that   led            plaintiffs to bring the    1983 action was also  certified to            the  highest state  court.   However,  the certification  was            withdrawn   and  federal  and  state  authorities  agreed  to            continue to  abide by the district  judge's own determination            of  state law    a determination that had reversed the EOCD's            construction  challenged in  the    1983 lawsuit.   Following            Exeter-West Greenwich, therefore, we see  no legal impediment            _____________________            to  allowing plaintiffs  their attorneys'  fees under    1988            even though their  victory rests  on a state,  not a  federal                                         -13-            ground.   See also Paris  v. U.S.  Dept. of  Housing &  Urban                      ___ ____ _____     ________________________________            Dev., 988 F.2d 236, 239-40            ____            n.7 (1st  Cir. 1993) (quoting legislative  history of "almost            identical"  bill to  that which  produced    1988, supporting            recovery of fees if the claim  for which fees may be  awarded            meets the "substantiality" test in Hagans v. Lavine, 415 U.S.                                               ______    ______            528  (1974), even though court  declines to enter judgment on            that  claim, so long  as plaintiff prevails  on non-fee claim            arising out of a common nucleus of operative fact).                      It is,  of course,  important to our  decision that            the dispositive state law question was closely interconnected            with the federal claims.   Here, as in Exeter-West Greenwich,                                                   _____________________            the federal statutory and constitutional claims made in the              1983  action were  directed  at  overthrowing an  unfavorable            state law ruling.  Whether that ruling was itself correct was            a  legitimate question for consideration  in the   1983 suit:            if,   as   the   district   court   determined,   the  EOCD's            interpretation was  incorrect, there  was no need  to resolve            the federal constitutional claim raised by plaintiffs, a fact            noted   by  the  district  judge  himself  as  a  reason  for            certification.    Williams,  926  F.   Supp.  at  12.10    By                              ________                                            ____________________            10.  In the 1994 opinion, the district court stated:                      "In view of  this Court's  interpretation of  state            law,           there  is   no   occasion  to   consider   the            constitutional           question whether  the 1992 amendment            to 42 U.S.C.             1437f(r) infringes upon the right to            travel.  A court         should address constitutional issues            only when a case         cannot be resolved on other grounds.                                         -14-            addressing the  state law  question first, the  federal court            followed the principle that  a case should not be  decided on            constitutional grounds  if other grounds are  available.  The            certification process  enabled the  federal court to  seek an            authoritative interpretation  of state  law from the  state's            highest court;  but this  proved unnecessary as  the district            court's own announced view of the state law persuaded HUD and            the  Authorities  to abandon,  without  more,  their previous            construction, and  to embrace the one plaintiffs wanted.  The            state  law question on which the court ruled was thus closely            entwined with  the federal claims, the  court's addressing of            it  being an  appropriate  judicial action  taken within  the            context of the    1983 proceeding itself.  Being  integral to            the latter and to the federal claims therein, it furnished an            unexceptionable   basis   for   finding  plaintiffs   to   be            "prevailing  parties" entitled  to fees  under    1988.   We,            therefore,   reject  the  district   court's  reasoning  that            plaintiffs are not entitled  to attorneys' fees because their                                            ____________________            Burton v.           United States, 196  U.S. 283, 295, 25  S.            ______              _____________            Ct. 243, 245,       49  L.Ed. 482  (1905).   This  Court will            confront the        constitutional  question if  the decision            of the         Supreme Judicial Court on the issues presented            makes          such confrontation necessary and appropriate."                Williams, 871 F. Supp. at 535.                ________                                         -15-            success  did   not  derive   from  the  vindication   of  any            specifically federal right.11                      We add that it is well-settled in this circuit that            a   1983 plaintiff  seeking attorneys' fees under    1988 may            establish  "prevailing party"  status under  a  "catalyst" as            well as a "merits"  analysis.  See, e.g., Paris, 988  F.2d at                                           ___  ____  _____            241.   Plaintiffs argue that  they win under either approach.            Because the "catalyst" formulation is  so plainly dispositive            we  need   not  determine  whether   plaintiffs  sufficiently            prevailed on the  merits of  their claims to  be entitled  to            fees  under a "merits" analysis  also.  Their  action under              1983  was at  least  a "catalyst,"  which  resulted in  their            achieving precisely  the result  they sought by  bringing the            action.                      In order to  qualify for "prevailing party"  status            under  a catalyst theory, plaintiffs  must show "(1) a causal            connection between  the litigation and  the relief  obtained,            and  (2)  that  the  fee-target did  not  act  gratuitously."            Guglietti v. Secretary  of Health  & Human  Servs., 900  F.2d            _________    _____________________________________            397, 401 (1st Cir.  1990) (citing to Nadeau v.  Helgemoe, 581                                                 ______     ________                                            ____________________            11.  No  question has  been raised  as to  the jurisdictional            sufficiency  of the  plaintiffs'    1983 action.   It  is not            suggested  that the  federal  issues alleged  in  the    1983            action were so wholly unsubstantial or frivolous as to render            that action a jurisdictional nullity.   See Hagans v. Lavine,                                                    ___ ______    ______            415 U.S. 528, 538 (1974); Exeter-West Greenwich, 788  F.2d at                                      _____________________            53.                                          -16-            F.2d 275, 280-81 (1st Cir. 1978)).  See also  Paris, 988 F.2d                                                ___ ____  _____            at 241.12  The lawsuit need not be the sole cause of the fee-            target's  remedial  actions,  but  it must  be  a  "competent            producing  cause of  those actions,"  or play  a "provocative            role in the calculus of relief."  Guglietti, 900 F.2d at 401.                                              _________            See also Paris, 988 F.2d at 241.            ___ ____ _____                      Here   there  is  an  undoubted  causal  connection            between  the     1983  lawsuit and  the  favorable  change in            Section 8  portability policy.   The district  court conceded            that plaintiffs' suit "had  some salutary effect."  Williams,                                                                ________            926 F.  Supp. at 14.   More significantly, it found  that HUD            had  accepted  the  court's   ruling  "as  an   authoritative            declaration of state  law," id.  at 12, leading  HUD and  the                                        ___            Authorities  to  abandon  the  EOCD's  ruling  that  had  led            plaintiffs to seek    1983  relief.  The  end result  cannot,            therefore, be thought to have come about independently of the            underlying  litigation, nor can it be said to be unclear that            the  lawsuit  was significantly  responsible  for the  relief            obtained by the plaintiffs.   Compare Paris, 988 F.2d  at 241                                          _______ _____            ("Congress specifically mentioned the case in the legislative            history  [of the  amendment] as  being the  'necessary' force                                            ____________________            12.       Other  panels  have   worded  the  two-prong   test            differently, holding  that, to be a catalyst, the lawsuit (1)            must be  a "necessary and  important factor" in  achieving an            end result favorable to  the plaintiffs, and (2) must  not be            "frivolous,  unreasonable, or  groundless."   See Exeter-West                                                          ___ ___________            Greenwich, 788 F.2d at 52; Coalition For Basic Human Needs v.            _________                  _______________________________            King, 691 F.2d 597, 599 (1st Cir. 1982).            ____                                         -17-            behind  its  enactment.") with  Guglietti,  900  F.2d at  402                                      ____  _________            ("[I]t seems naive in a run-of-the-mine case like this one to            credit the change in the  law to the [plaintiff's] appeal.").                      Before  this action  was  filed, both  HUD and  the            Authorities had taken a firm position towards the plaintiffs'            plight:    for  the first  twelve  months  of  the Section  8            tenancy, the plaintiffs were only entitled to housing located            within  the  municipal  boundaries  of  the   public  housing            Authority issuing their Section 8 certificates.   It was only            in the wake of the district court's announced decision to the            contrary  that  HUD reversed  this  policy  by notifying  all            Massachusetts   public   housing   authorities   that   their            "jurisdiction," for  purposes of  Section 8, extended  to any            community  within  the  Commonwealth,  and  by  granting  the            plaintiffs  full  portability  rights  under     1437f(r)(1).            There  is  no  suggestion  that  without  the filing  of  the            underlying action,  and the  proceedings spawned by  it, this            change in  Section 8 portability policy  would have occurred.            Plaintiffs' lawsuit  was not only a  "necessary and important            factor" in  achieving the  desired result,  it seems  to have            been the key factor.                      While  acknowledging that  the plaintiffs  got what            they wanted in their  lawsuit, the Authorities attribute this            "practical"  success to HUD's "voluntary" agreement to change                                         -18-            its Section  8 portability policy, a  "gratuitous gesture" by            the  fee-target.  But for reasons already stated, there is no            reasonable  way that  HUD's  and the  defendant  Authorities'            change  of heart can be  disassociated from the  lawsuit.  We            accept that HUD and the Authorities were cooperative once the            court had  expressed its interpretation  of state law.   They            might  have continued to fight.   One may  applaud their good            sense and good will.  Still, a ruling even as to state law by            an  experienced district  judge is  a significant  matter, as            these events showed, and the court's ruling was backed by the            pending  certification to the  highest state court.   HUD and            the  Authorities would  hardly have  accepted the  ruling had            they  doubted its  correctness.    The  filing of  this  case            triggered  a  process before  the  district  court (i.e.  the            submission   of   papers,  the   holding  of   hearings,  the            presentation  of arguments,  etc.) that  led to  the district            court's decision.  It  was in response to that  decision that            HUD, and the Authorities, changed their Section 8 portability            policy  in  Massachusetts.   Plaintiffs  are  thus prevailing            parties as that term is used in 42 U.S.C.   1988.                                         IV.                                         IV.                      Having  found that  the plaintiffs  are "prevailing            parties" for  purposes of    1988, we now turn  to the second            issue  presented  for  review,  to wit,  whether  there  were            "special  circumstances" in  this case meriting  the district                                         -19-            court's denial of  attorneys' fees on discretionary  grounds.            While    1988 provides that attorneys' fees may be granted to            the prevailing party in the district court's discretion, both            the  legislative history  and case law  since enactment  of              1988 indicate  that prevailing parties may  not ordinarily be            denied fees except in  special circumstances making the award            unjust.   The  district court's  "broad discretion"  to award            fees  to "prevailing parties"  under   1988,  see Sargeant v.                                                          ___ ________            Sharp, 579 F.2d 645, 647  (1st Cir. 1978), must be guided  by            _____            the  statutory presumption  that  fees should  be awarded  to            successful   plaintiffs  absent  unusual   situations.    See                                                                      ___            generally  S.  Rep. No.  94-1011  (1976),  reprinted in  1976            _________                                  ____________            U.S.C.C.A.N. 5908.  A prevailing plaintiff, the Supreme Court            has said, "should ordinarily recover an attorney's fee unless            special  circumstances  would render  such an  award unjust."            Hensley  v. Eckerhart,  461  U.S. 424,  429 (1983)  (citation            _______     _________            omitted) (footnote  omitted); Newman v.  Piggie Park  Enters.                                          ______     ____________________            Inc., 390 U.S. 400, 402 (1968).  See also David v. Travisono,            ____                             ___ ____ _____    _________            621  F.2d  464,  468  (1st Cir.  1980)  (citations  omitted);            Sargeant,  579 F.2d at 647 (citations omitted).  With this in            ________            mind, we review for abuse  of discretion the district court's            discretionary   determination,   asking  whether   the  court            identified appropriate "special  circumstances" that  justify            the denial of fees.                                         -20-                      In this circuit, "special circumstances" warranting            a denial of attorneys' fees  under   1988 have been  found if            there is  a showing of "outrageous"  or "inexcusable" conduct            by  plaintiffs (or plaintiffs' counsel) during the litigation            of the  case.  Lewis v. Kendrick, 944 F.2d 949, 956 (1st Cir.                           _____    ________            1991).   In Lewis, this court reversed an award of attorneys'                        _____            fees  noting  that the  plaintiff  had  "failed entirely,  or            largely,  in  everything" and  that  her  lawyers' subsequent            failure  to  adjust  their  billing  accordingly  was,  thus,            "inexcusable."   Id. at 955-56.  In  a case where a fee award                             ___            was affirmed,  but its amount reduced,  this court reiterated            that, under  Lewis, "special  circumstances" exist where  the                         _____            fee  application  reflects "(1)  no  'good  faith' effort  to            exclude excessive, redundant, or otherwise unnecessary hours,            (2)  no reduction for time spent  on unsuccessful claims, and            (3) no allowance for the limited 'degree of success' achieved            by  the  plaintiff."   Domegan, 972  F.2d  at 419  (citing to                                   _______            Lewis, 944 F.2d at 957-58).  In the instant case, there is no            _____            indication  from the record below that any of the parties (or            their  lawyers)  engaged  in  "outrageous"  or  "inexcusable"            conduct of this nature,  nor does the court suggest  as much.            Compare Lewis,  944 F.2d at 955-56, with,  e.g., Domegan, 972            _______ _____                       ____   ____  _______            F.2d at 419-20.                      The district court seems  rather to have employed a            "balancing  of  the  equities"  test  not  accepted  in  this                                         -21-            circuit, see Stefan v. Laurenitis, 889  F.2d 363, 370-71 (1st                     ___ ______    __________            Cir. 1989), in finding "special circumstances" in the instant            case.   The district court first found that the defendants in            this case had acted in good faith.13  The district court went            on to acknowledge that "good faith  alone on the part of  the            Authorities is  insufficient to deny the  Williams Plaintiffs            attorneys'  fees  . . .",  Williams,   926  F.  Supp.  at  14                                       ________            (citation  omitted), the  rule in  this and  apparently every            other  circuit that has considered the issue.  Indeed, in the            First Circuit,                      "[T]he  good faith of defendants is not a                      controlling factor in determining whether                      or not plaintiffs  merit an  award...This                      conforms  to  the  policy underlying  the                      award  of attorney's fees in civil rights                      cases...[I]t makes  no difference whether                      plaintiff's suit yields favorable  out of                      court  results  because   a  good   faith                      defendant  is  brought to  understand the                      illegality of his conduct and  alters his                      behavior   or   because  an   unrepentant                      defendant  grudgingly   signs  a  consent                      decree  to   avoid  continued  litigation                      expenses in a lost  cause.  The key issue                                                  _____________                      is   the   provocative   role    of   the                      _________________________________________                      plaintiff's lawsuit,  not the motivations                      _________________________________________                      of the defendant."                      ________________                                            ____________________            13.  The district court stated:                      "In interpreting their jurisdiction  as prohibiting            their  contracting  for   housing  outside   of  their   town            boundaries, the Authorities acted in good faith and appear to            have   made  significant  efforts   to  assist  the  Williams            Plaintiffs   in  securing   housing  consistent   with  their            interpretation of  the  restriction on  their  jurisdiction."            Williams, 926 F. Supp. at 13-14.            ________                                         -22-            Nadeau, 581 F.2d at 280 (citations omitted) (emphasis added).            ______            See also Burke v. Guiney,  700 F.2d 767, 772 (1st  Cir. 1983)            ___ ____ _____    ______            ("'Good  faith  by  itself  is  not  a  special  circumstance            justifying   a   denial  of   attorney's   fees.'")  (quoting            Teitelbaum v. Sorenson, 648 F.2d 1248, 1250 (9th Cir. 1981)).            __________    ________                      Although  the defendants'  good  faith,  in and  of            itself,  was not enough  to justify the  denial of attorneys'            fees, the district court found "something more" in this case,            Williams,  926 F. Supp. at  14, to wit,  the defendants' good            ________            faith  reliance on the EOCD's interpretation of Massachusetts            law.14    The  circuits   are  in  agreement,  however,  that            defendants' good  faith reliance  even on settled  law (which            was scarcely the  case here) is not  a "special circumstance"                                            ____________________            14.  The Authorities  suggest that  the  district court  also            took into account what they regard as the plaintiffs' limited            success  in the underlying litigation  in denying an award of            attorneys' fees under   1988.    It is true that, towards the            end of its opinion, the district court notes:                 "[I]n  this  case a  balancing  of  the equities  weighs            against the award of  attorney's fees.  This is  particularly            so  given the relatively arcane point of state law upon which            the Williams  Plaintiffs prevailed."  Williams,  926 F. Supp.                                                  ________            at 14.                 Whether the  district  court meant  to identify  another            "special  circumstance" we  need not  decide here,  as  it is            well-established   that  ordinarily   "the   degree  of   the            plaintiff's  success in relation  to the  other goals  of the            lawsuit is a factor critical to the determination of the size            of a reasonable fee,  not to eligibility for  a fee award  at            all."   Texas  State Teachers  Ass'n v.  Garland Indep.  Sch.                    ____________________________     ____________________            Dist., 489 U.S. 782, 790 (1989).  We add that where, as here,            _____            the goal of the   1983  action was to alter the earlier state            law  ruling,  and where  that  occurred,  we have  difficulty            understanding how plaintiffs' success can be termed partial.                                         -23-            warranting  a denial  of attorneys'  fees under    1988.   In            Coalition  For Basic Human Needs  v. King, 691  F.2d 597, 602            ________________________________     ____            (1st  Cir. 1982),  where  appellees claimed  that "state  law            required  them     under threat of  criminal penalties     to            deny" plaintiffs the Aid  to Families with Dependent Children            ("AFDC") payments they sought, this court said:                      "If the appellees mean  this fact to show                      that they  acted in  good  faith     that                      they  felt obliged to  withhold the funds                      and  obliged  to contest  the Coalition's                      suit     we agree that they  may have had                      good-faith  reasons  for their  acts, but                      that is  no reason to  deny the Coalition                      attorney's  fees.     The  Civil   Rights                      Attorney's  Fees Awards Act  is not meant                      as  a  'punishment' for  'bad' defendants                      who  resist  plaintiffs'  claims  in  bad                      faith.  Rather, it is meant to compensate                      civil  rights  attorneys who  bring civil                      rights cases and win  them.  The need for                      such law  suits,  and such  payment,  may                      well  be greatest in just those instances                      in  which  lawyers   and  officials,   in                      totally good faith,  have opposing  views                      about what state and federal law requires                      of them."            The underlying  theme in  all of  these  "good faith"  cases,            then, is that the  analysis under   1988  must focus, not  on            the  defendants' conduct,  but on  the  harm suffered  by the            plaintiffs  and the  relief obtained  through their  lawsuit.            Having  done so,  we  are  unable to  find  that  any of  the            circumstances  identified  by  the  district  court meet  the            criteria for  "special circumstances" adequate  to deny  fees            under the law as it has  developed.  We hold, therefore, that                                         -24-            the  district court  exceeded its  discretion in  denying any            fees on the discretionary basis set forth in its opinion.                                          V.                                          V.                      For  all of  the foregoing  reasons, we  vacate the            district  court's order  denying the  plaintiffs'  motion for            attorneys' fees under    1988.   We  remand the  case to  the            district court for  consideration of the fee application in a            manner not inconsistent with this opinion.                      It is so ordered.  Costs for appellant.                      ________________   ___________________                                         -25-